            Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
                                   NORTHERN DIVISION

 Valmeka Barnes, individually and on behalf of all others
 similarly situated
                                           Plaintiff,

                                                                        C.A. No.:__________



        -v.-
 Convergent Outsourcing, Inc., and John Does 1-25.

                                       Defendant(s).


               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Valmeka Barnes (hereinafter, “Plaintiff”), brings this Class Action Complaint by

and through her attorneys, against Defendant Convergent Outsourcing, Inc. (hereinafter

“Convergent”) individually and on behalf of a class of all others similarly situated, pursuant to Rule

23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re



                                                                                                     1
        Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 2 of 9



inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action Valmiki pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law

claims in this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Maryland consumers under§

1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of Maryland, County of Baltimore, 10900 Huntcliff

Dr. Apt 10, Owings Mills, MD 21117.
        Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 3 of 9



   8.      Defendant Convergent is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA and may be served process at The Corporation Trust

Incorporated at 2405 York Road, Suite 201, Lutherville Timonium, MD 21093-2264.

   9.      Upon information and belief, Defendant Convergent is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                 CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Maryland;

           b. to whom Defendant Convergent sent a collection letter attempting to collect a

               consumer debt;

           c. containing deceptively worded settlement offers;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.     Excluded from the Plaintiff Class are the Defendants and all officer, members,
          Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 4 of 9



partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e.

   16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants’ written communications to consumers, in the forms
      Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 5 of 9



               attached as Exhibit A violate 15 USC §l692e.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Class have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff have no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues
      Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 6 of 9



pursuant to Fed. R. Civ. P. 23(c)(4).

                                FACTUAL ALLEGATIONS

   20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.       Some time prior to September 11, 2020, an obligation was allegedly incurred to T-

Mobile, USA by the Plaintiff.

   22.       The T-Mobile, USA obligation arose out of transactions in which money, property,

insurance or services which are the subject of the transactions were primarily for personal,

family or household purposes, specifically telecommunication services.

   23.       The alleged T-Mobile, USA obligation is a “debt” as defined by 15 U.S.C.

§1692a(5).

   24.       T-Mobile, USA is a “creditor” as defined by 15 U.S.C. §1692a(4).

   25.       Defendant Convergent, a debt collector, was contracted by T-Mobile, USA to collect

the alleged debt which originated with T-Mobile, USA

   26.       Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                      Violation I – September 11, 2020 Collection Letter

   27.       On or about September 11, 2020, Defendant Convergent sent Plaintiff a collection

letter (the “Letter”) regarding the alleged debt currently owed to Defendant T-Mobile, USA See

Exhibit A.
       Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 7 of 9



    28.     The collection letter states: “We have been authorized to accept payment of 40% of

the total balance, which is $927.20, in exchange for which T-Mobile, USA will recall your

account and cease all collection activity. If you are interested in taking advantage of this offer,

call our office within 14 days of the date of this letter. Please note that this is not an offer to

accept 40% of your debt as payment in full, but an offer for T-Mobile, USA to remove your

account from further collection efforts. We are not obligated to renew this offer.”

    29.     The letter is deceptive because it implies that in exchange of 40% of the balance the

consumer will achieve some form of settlement, when in actuality it is unclear what form of

settlement the letter is offering.

    30.     The letter states that T-Mobile, USA will recall the account and cease all collection

activity but does not clarify what will occur with the rest of the balance and whether the rest of

the balance would be collected by another collection company in the future.

    31.     Nor does the letter clearly state that the account will be reinstated upon payment of

40% of the balance.

    32.     The letter deceives and misleads the consumer by implying that paying 40% would

achieve results akin to a settlement offer, when in reality the Defendant’s offer contains no

significant benefits and is unclear to what the benefits of the settlement would actually be.

    33.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                              COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

    34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.
            Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 8 of 9



       35.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       37.     Defendant violated said section by:

               a. Making a false and misleading representation in violation of but not limited to

                   §1692e (10).

       38.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

   damages, costs and attorneys’ fees.


                                      DEMAND FOR TRIAL BY JURY

       39.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                 DEMAND FOR TRIAL BY JURY

       40.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Valmeka Barnes, individually and on behalf of all others

similarly situated, demands judgment from Defendant Convergent as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, Aryeh E. Stein, Esq., as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;
        Case 1:20-cv-03578-ELH Document 1 Filed 12/10/20 Page 9 of 9



   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: December 10, 2020                                      Respectfully Submitted,


                                                                 Meridian Law, LLC


                                                                 /s/ Aryeh E. Stein
                                                                 Meridian Law, LLC
                                                                 By: Aryeh E. Stein, # 24559
                                                                 600 Reisterstown Road
                                                                 Suite 700
                                                                 Baltimore, MD 21208
                                                                 Phone: 443-326-6011
                                                                 Fax: 410-653-9061
